Case 6:17-cv-00540-JDK-KNM Document 37 Filed 10/17/18 Page 1 of 13 PageID #: 146



                              IN THE UNITED STATES DISTRICT COURT
                               FOR THE EASTERN DISTRICT OF TEXAS
                                         TYLER DIVISION

  ISREAL HUDGINS, #1649033,             §
            Plaintiff,                  §
                                        §
  v.                                    §   Civil Action No. 6:17-CV-00540
                                        §
  JEFFREY CATOE, ET AL.,                §
                                        §
              Defendants.               §
  ________________________________________________________________________

       DEFENDANTS DINGAS, PACE, AND TAVE’S MOTION TO DISMISS
       ________________________________________________________________________

           Defendants Gregory E. Dingas, Pamela Pace, and Santanna Denise Tave, through the

  Office of the Attorney General of Texas, file this motion to dismiss pursuant to Federal Rules of

  Civil Procedure 12(b)(1) and 12(b)(6) in response to the Court’s September 17, 2018 Order to

  Answer and Scheduling Order. ECF No. 31. Plaintiff Isreal Hudgins fails to state a viable claim

  for a constitutional violation. Furthermore, to the extent Plaintiff seeks monetary damages against

  Defendants in their official capacities, his claims are barred by the Eleventh Amendment.

  Therefore, the claims against Defendants should be dismissed pursuant to Rules 12(b)(1) and

  12(b)(6). In support of this motion, Defendants respectfully offer the following:


  I.       STATEMENT OF THE CASE
           Plaintiff Isreal Hudgins is an offender confined to the custody of the Texas Department of

  Criminal Justice (“TDCJ”). Plaintiff proceeds pro se and in forma pauperis and brings this action

  pursuant to 42 U.S.C. § 1983.1 In his amended complaint Plaintiff alleges deliberate indifference




  1
   Although Plaintiff does not raise 42 U.S.C. § 1983, this is the only means by which Plaintiff could bring constitutional
  claims against Defendants.
Case 6:17-cv-00540-JDK-KNM Document 37 Filed 10/17/18 Page 2 of 13 PageID #: 147



  to serious medical needs.2 At all times relevant to his claims, Plaintiff was housed at the Coffield

  Unit in Tennessee Colony, Texas.

           Defendants are all employed by The University of Texas Medical Branch (“UTMB”), a

  State of Texas agency that provides medical care to inmates at the Coffield Unit through

  Correctional Managed Care. Defendants were employed by UTMB at all the times relevant to this

  suit.

          In Plaintiff’s original complaint, he complains of placement in administrative segregation

  and maintained that Defendants were improperly keeping him on administrative segregation even

  though his disciplinary infraction was overturned. See ECF No. 1. The Court then dismissed

  Plaintiff’s claims concerning the constitutionality of placement in administrative segregation with

  prejudice. See ECF No. 27 at 5. In his amended complaint, Plaintiff alleges violations of the Eighth

  Amendment’s prohibition against cruel and unusual punishment. ECF No. 23. Plaintiff claims

  Defendants acted with deliberate indifference towards his serious medical needs by depriving him

  medical care while he was housed in administrative segregation and ignoring his sick call requests.

  ECF No. 23 at 6. He alleges that he was forced to self-injure himself by punching walls and metal

  doors. Id. On September 17, 2018, the Court ordered the Office of the Attorney General to answer

  on behalf of Defendants regarding the remaining deliberate indifference claim. See ECF No. 31 at

  1.

          All of Plaintiff’s allegations fail to state a cause of action under 42 U.S.C.§ 1983 and all

  claims should be dismissed with prejudice. Additionally, Defendants are protected in their official

  capacities from suit by the Eleventh Amendment.


  2
   Plaintiff also alleges other claims in his amended complaint, including due process violations and placement in
  administrative segregation. These claims are addressed and dismissed by the Court in the Court’s Memorandum
  Opinion Adopting Report and Recommendation of the United States Magistrate Judge and Granting Leave to
  Amend. See ECF No. 27.


                                                           2
Case 6:17-cv-00540-JDK-KNM Document 37 Filed 10/17/18 Page 3 of 13 PageID #: 148




  II.       STATEMENT OF ISSUES
        Pursuant to Local Rule CV-7(a)(1), Defendants submit the following issues for this Court to

        decide:

        1. Can Plaintiff overcome Defendants’ entitlement to Eleventh Amendment immunity?

        2. Is Plaintiff entitled to injunctive relief?

        3. Has Plaintiff alleged that Defendant violated a constitutional right to entitle him to relief

            under 42 USC § 1983?

        4. Can Plaintiff overcome Defendants’ entitlement to qualified immunity?


  III.      MOTION TO DISMISS PURSUANT TO RULE 12(b)(1)
            A. Plaintiff’s claims for money damages against Defendants in their official
               capacities are barred by the Eleventh Amendment.

            Plaintiff’s claims for monetary damages against Defendants are barred by the Eleventh

  Amendment. Neither a state nor a state official sued in his official capacity for damages is a

  “person” for purposes of liability under § 1983. Will v. Michigan Dept. of State Police, 491 U.S.

  58, 66 (1989). Moreover, a suit for damages against a state official in his official capacity is not a

  suit against that individual but rather is a suit against the state. Id. The Eleventh Amendment to

  the United States Constitution bars such suits against a state unless the state has waived its

  immunity or Congress has abrogated immunity pursuant to its power under § 5 of the Fourteenth

  Amendment (in passing § 1983, Congress “had no intention to disturb the States’ Eleventh

  Amendment immunity”). Id. Neither Congress nor the State of Texas has waived Eleventh

  Amendment immunity with regard to 42 U.S.C. § 1983. Id. Section 1983 provides a federal forum

  to remedy the violation of constitutional rights, but “it does not provide a federal forum for litigants

  who seek to remedy against a state for alleged deprivations of civil liberties.” Id.




                                                         3
Case 6:17-cv-00540-JDK-KNM Document 37 Filed 10/17/18 Page 4 of 13 PageID #: 149



          Because UTMB is a State of Texas agency and Defendants were employed by UTMB and

  acting in their official capacities at all times relevant to Plaintiff’s complaint, Plaintiff’s claims for

  monetary damages against Defendant are barred by the Eleventh Amendment. Therefore, the

  claims against Defendants in their official capacities must be dismissed for lack of jurisdiction.

          B. Plaintiff is not entitled to injunctive relief.

          To the extent Plaintiff seeks injunctive relief, the court in Ex Parte Young sets forth a

  narrow exception to Eleventh Amendment immunity allowing prospective injunctive relief

  through official capacity actions. Ex Parte Young, 209 U.S. 123, 159-60 (1908). However,

  injunctive relief is “to be used sparingly, and only in a clear and plain case.” Rizzo v. Goode, 423

  U.S. 362, 378 (1976) (quoting Irwin v. Dixion, 50 U.S. 10, 13 (1850)). When a government agency

  is involved, a court must additionally observe the requirement that the government be granted the

  “widest latitude in the dispatch of its own internal affairs.” Id. at 378-79 (citations omitted); see

  also Lewis v. Casey, 518 U.S. 343, 349 (1996) (“[I]t is not the role of courts, but that of the political

  branches, to shape the institutions of government in such fashion as to comply with the laws and

  the Constitution.”).

          An inmate’s requests for injunctive relief must be viewed in conjunction with the

  requirements of the Prison Litigation Reform Act (“PLRA”). Under PLRA, the court must find

  that the prospective relief is “narrowly drawn, extends no further than necessary to correct the

  violation of the Federal right, and is the least intrusive means necessary to correct the violation of

  the Federal right” before granting injunctive relief. 18 U.S.C. § 3626(a). Although PLRA

  significantly affects the type of prospective injunctive relief that may be awarded, it has not

  substantially changed the threshold findings and standards required to justify an injunction.

          A party seeking an injunction must establish the following elements: 1) there is a




                                                      4
Case 6:17-cv-00540-JDK-KNM Document 37 Filed 10/17/18 Page 5 of 13 PageID #: 150



  substantial likelihood the party will prevail on the merits; 2) a substantial threat exists that

  irreparable harm will result if the injunction is not granted; 3) the threatened injury outweighs the

  threatened harm to the defendants; and 4) the granting of the preliminary injunction will not

  disserve the public interest. Sugarbusters v. Brennan, 177 F.3d 258, 265 (5th Cir. 1999);

  Lakedreams v. Taylor, 932 F.2d 1103, 1107 (5th Cir. 1991); Canal Authority of the State of Florida

  v. Calloway, 489 F.2d 567, 572 (5th Cir. 1974). Relief should be granted only if the party seeking

  relief has clearly carried the burden of persuasion as to all four elements. Black Fire Fighters

  Association v. City of Dallas, 905 F.2d 63, 65 (5th Cir. 1990); Mississippi Power & Light v. United

  Gas Pipe Line, 760 F.2d 618, 621 (5th Cir. 1985).

          Plaintiff seeks a permanent injunction ordering adequate medical treatment. See ECF No.

  23 at 5. Plaintiff does not explain how his request for injunctive relief would meet the requirements

  under PLRA. Plaintiff fails to demonstrate how an injunction would correct a violation of a federal

  right. Consequently, Plaintiff has failed to show that he is entitled to injunctive relief in light of Ex

  Parte Young. Because Plaintiff failed to satisfy the standards required to justify an injunction, his

  request for injunctive relief should be dismissed.


  IV.     MOTION TO DISMISS PURSUANT TO RULE 12(b)(6)

          A. Standard of dismissal under Rule 12(b)(6).

          A party is entitled to dismissal under Federal Rule of Civil Procedure 12(b)(6) when an

  opposing party fails to state a claim upon which relief may be granted. “To survive a motion to

  dismiss, a complaint must contain sufficient factual matter, accepted as true, to ‘state a claim to

  relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell

  Atlantic Corp. v. Twombly, 550 U.S. 544, 570 (2007)); see also City of Clinton v. Pilgrim’s Pride

  Corp., 632 F.3d 148, 152-53 (5th Cir. 2010). “[F]acial plausibility” exists “when the plaintiff


                                                     5
Case 6:17-cv-00540-JDK-KNM Document 37 Filed 10/17/18 Page 6 of 13 PageID #: 151



  pleads factual content that allows the court to draw the reasonable inference that the defendant is

  liable for the misconduct alleged.” Iqbal, 556 U.S. 662 at 678 (citing Twombly, 550 U.S. at 556).

  Thus, while the complaint need not contain “detailed factual allegations,” it must go beyond mere

  “labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

  do.” Twombly, 550 U.S. at 555. “[D]etermining whether a complaint states a plausible claim is

  context-specific, requiring the reviewing court to draw on its experience and common sense.”

  Iqbal, 556 U.S. at 679.

         B. Plaintiff failed to allege a constitutional violation against Defendants under 42
         U.S.C. § 1983.

         Plaintiff’s allegations, if taken as true, do not rise to the level of a constitutional violation.

  It is well-established that no recovery may be had under 42 U.S.C. § 1983 absent proof of

  deprivation of a right secured by the U.S. Constitution or laws of the United States. Baker v.

  McCollan, 443 U.S. 137, 140 (1979); Thorne v. Jones, 765 F.2d 1270, 1272 (5th Cir. 1985). “To

  state a claim under § 1983, a plaintiff must (1) allege a violation of rights secured by the

  Constitution or laws of the United States and (2) demonstrate that the alleged deprivation was

  committed by a person acting under color of state law.” Fairley v. Louisiana, 254 Fed. Appx. 275,

  275 (5th Cir. 2007) (quoting Piotrowski v. City of Houston, 51 F.3d 512, 515 (5th Cir. 1995)).

  Thus, the first inquiry in any suit brought under § 1983 is whether the plaintiff has been deprived

  of a federally secured right. Baker, 443 U.S. at 140.

         C. Plaintiff has not alleged a claim for supervisory liability against Defendant Pace

         Supervisory officials cannot be held vicariously liable in a 42 U.S.C. § 1983 claim solely

  on the basis of their employer-employee relationship. Monell v. Dept. of Social Services, 436 U.S.

  658, 693 (1978); Lozano v. Smith, 718 F.2d 756, 768 (5th Cir. 1983). A plaintiff bringing a civil

  rights claim under 42 U.S.C. § 1983 must establish a causal connection between the alleged



                                                     6
Case 6:17-cv-00540-JDK-KNM Document 37 Filed 10/17/18 Page 7 of 13 PageID #: 152



  constitutional deprivation and the defendant whom they would hold responsible. Thompson v.

  Steele, 709 F.2d 381, 382 (5th Cir. 1983) (“Personal involvement is an essential element of a civil

  rights cause of action.”); see Rizzo v. Goode, 423 U.S. 362, 371-77 (1976) (affirmative link needed

  between injury and conduct of defendant). Additionally, a civil rights plaintiff cannot simply make

  generalized allegations or assert legal or constitutional conclusions to satisfy these requirements.

  Murphy v. Kellar, 950 F.2d 290, 292 (5th Cir. 1992). To sustain a complaint, a plaintiff must state

  particular facts specifying the personal involvement of each defendant. Fee v. Herndon, 900 F.2d

  804, 806 (5th Cir. 1990). These facts must create an affirmative link between the claimed injury

  and the defendant’s conduct. Rizzo, 423 U.S. at 371-72, 377.

         Plaintiff sues Defendant Pace based solely on her role as an administrative manager with

  UTMB. See ECF No. 23. Defendant Pace is merely the individual listed as answering I-60 sick

  call request and grievance complaints. Id. at 6. Plaintiff does not allege that Defendant Pace was

  personally responsible for his alleged deprivation of medical treatment, nor point to a specific

  policy she either created or implemented. Instead, he blames her as a figure-head who generally

  oversees UTMB operations and failed to develop a policy to protect his veteran benefits. None of

  these allegations, even if taken as fact, arises to the level of supervisor liability under § 1983.

  Additionally, it is important to note that in her role as Practice Manager, Defendant Pace does not

  create policies and is not involved in the medical care inmates receive.

         D. Plaintiff’s claims do not rise to a violation of the Eighth Amendment.

         The Eighth Amendment expressly prohibits the infliction of “cruel and unusual

  punishments.”    U.S. Const. Amend. VIII. It not only proscribes excessive sentences but also

  protects inmates from inhumane treatment and conditions while imprisoned. See Wilson v. Seiter,

  501 U.S. 294, 298 (1991); Estelle v. Gamble, 429 U.S. 97, 104 (1976).




                                                   7
Case 6:17-cv-00540-JDK-KNM Document 37 Filed 10/17/18 Page 8 of 13 PageID #: 153



         Plaintiff complains that Defendants were deliberately indifferent to his medical needs. This

  is a very high standard and Plaintiff has failed to state a claim under this standard.

         A prison official may violate the Eighth Amendment’s prohibition against cruel and

  unusual punishment if he acts with deliberate indifference to a prisoner’s serious medical needs,

  constituting an unnecessary and wanton infliction of pain. Wilson v. Seiter, 501 U.S. 294, 297

  (1991). The facts underlying a claim of deliberate indifference “must clearly evince the medical

  need in question and the alleged official dereliction.” Johnson v. Treen, 759 F.2d 1236, 1238 (5th

  Cir. 1985).

         Unsuccessful medical treatment, negligence, neglect, and medical malpractice do not give

  rise to a § 1983 cause of action, and an inmate’s disagreement with his medical treatment does not

  establish a constitutional violation. Varnado v. Lynaugh, 920 F.2d 320, 321 (5th Cir. 1991). Even

  if a lapse in professional judgment occurred, such a failure would amount to mere negligence or

  malpractice, not a constitutional violation. Harris v. Hegman, 198 F.3d 530, 535 (5th Cir. 1999)

  (citing Medoza v. Lynaugh, 989 F.2d 191, 195 (5th Cir. 1993)). Deliberate indifference, as it is

  used in the Eighth Amendment context, comprehends more than mere negligence but less than

  purposeful or knowing infliction of harm; it requires a showing of “subjective recklessness” as

  used in criminal law. Farmer v. Brennan, 511 U.S. 825, 839–40 (1994); Hare v. City of Corinth,

  74 F.3d 633, 647–48 (5th Cir. 1996). To act with deliberate indifference, the official must both be

  aware of facts from which the inference could be drawn that a substantial risk of serious harm

  exists, and he must also draw the inference. Farmer, 511 U.S. at 835.

         The Fifth Circuit has stated that deliberate indifference is an extremely high standard to

  meet. Domino v. Texas Dep’t of Criminal Justice, 239 F.3d 752, 756 (5th Cir. 2001). It cannot be

  inferred merely from a negligent or even grossly negligent response to a substantial risk of serious




                                                    8
Case 6:17-cv-00540-JDK-KNM Document 37 Filed 10/17/18 Page 9 of 13 PageID #: 154



  harm. Thompson v. Upshur County, TX, 245 F.3d 447, 459 (5th Cir. 2001). The Fifth Circuit has

  also held that the basis of § 1983 liability must amount to an intentional choice, not merely an

  unintentionally negligent oversight. Rhyne v. Henderson County, 973 F.2d 386, 392 (5th Cir.

  1992) (emphasis added). “[A]ctions and decisions by prison officials that are merely inept,

  erroneous, ineffective, or negligent do not amount to deliberate indifference.” Hernandez v. Tex.

  Dep’t of Protective & Reg. Servs., 380 F.3d 872, 883 (5th Cir. 2004) (quoting Alton v. Tex. A&M

  Univ., 168 F.3d 196, 201 (5th Cir. 1999)). Deliberate indifference encompasses only unnecessary

  and wanton infliction of pain repugnant to the conscience of mankind. Estelle v. Gamble, 429 U.S.

  97, 106 (1976).

         Plaintiff fails to show how any of the defendants were deliberately indifferent to his

  medical needs.

         Plaintiff alleges that he requested mental health treatment for hearing voices and suicidal

  thoughts and that Tave and Dingas ignored Plaintiff’s request for treatment and denied him

  treatment, resulting in Plaintiff self-inflicting injuries on himself by punching walls and metal

  doors. See ECF No. 23 at 6. However, Plaintiff then admits that Tave and Dingas visited him at

  his cell to discuss medical needs, but that Plaintiff refused to speak to Defendants. See ECF No.

  23 at 6. Plaintiff then complains that Defendants Tave and Dingas left his cell too quickly, not

  giving Plaintiff enough time to disclose his medical problems. Id. Plaintiff further alleges that he

  filed I-60 sick call requests and grievance requests informing of his mental health conditions, but

  that the complaints were unanswered. Id. Yet in the same paragraph of his amended complaint,

  Plaintiff admits that Defendant Pace answered his sick call and grievance requests. Id. Plaintiff

  then alleges that staff acted with deliberate indifference by not providing an escort to Plaintiff to

  medical. Id. at 7. He makes no allegations that the alleged delay in being seen caused any




                                                   9
Case 6:17-cv-00540-JDK-KNM Document 37 Filed 10/17/18 Page 10 of 13 PageID #: 155



  substantial harm or that Defendants were the cause of the delay.

          Plaintiff has not shown a denial of medical treatment giving rise to constitutional violations

  of deliberate indifference to serious medical needs. The facts, even if taken as true, show that

  Plaintiff disagreed with his treatment and show an unwillingness to cooperate with medical staff

  while they were attempting to assess Plaintiff at his cell. These facts do not rise to the level of a

  constitutional violation and should be dismissed with prejudice.

          The Fifth Circuit has held that “a delay in treatment does not violate the Eighth Amendment

  unless the defendants were deliberately indifferent to a serious medical need and their indifference

  resulted in substantial harm.” McCoy v. Pace, 493 Fed. Appx. 494, 495 (5th Cir. 2012) (citing

  Mendoza v. Lynaugh, 989 F.2d. 191, 195 (5th Cir. 1993). Plaintiff has failed to raise a claim that

  demonstrates that Defendants were deliberately indifferent to his serious medical needs, and he

  did not show that the self-inflicted harm that resulted was in any manner connected to the

  allegations raised against Defendants. On the contrary, Plaintiff’s lack of cooperation with Tave

  and Dingas at the cell side visit prevented any medical assessment.

          Plaintiff might disagree with the treatment he was provided, but disagreement regarding

  treatment does not necessarily constitute deliberate indifference. Gobert v. Caldwell, 463 F.3d 339,

  346 (5th Cir. 2006). Plaintiff’s claims do not rise to medical deliberate indifference and do not

  give rise to a civil rights action or a constitutional violation.

          These claims against Defendants should be dismissed because Plaintiff failed to state a

  constitutional violation.

          D. Defendants are entitled to qualified immunity.

          To the extent that Defendants are sued in their individual capacity, they are entitled to

  qualified immunity. The doctrine of qualified immunity affords protection against individual




                                                     10
Case 6:17-cv-00540-JDK-KNM Document 37 Filed 10/17/18 Page 11 of 13 PageID #: 156



  liability for civil damages to officials “insofar as their conduct does not violate clearly established

  statutory or constitutional rights of which a reasonable person would have known.” Harlow v.

  Fitzgerald, 457 U.S. 800, 818 (1982). Essentially, immunity in this sense means immunity from

  suit, not just from liability. Jackson v. City of Beaumont, 958 F.2d 616 (5th Cir. 1992).

         “Qualified immunity is designed to shield from civil liability all but the plainly incompetent

  or those who knowingly violate the law.” Brady v. Fort Bend County, 58 F.3d 173, 174 (5th Cir.

  1995). To determine whether a defendant is entitled to qualified immunity, the court engages in a

  two-step inquiry. The court must first ascertain whether the plaintiff has sufficiently asserted the

  violation of a constitutional right. Siegert v. Gilley, 500 U.S. 226, 111 S. Ct. 1789, 1793 (1991);

  see also Brewer v. Wilkinson, 3 F.3d. 816, 820 (5th Cir. 1993), cert. denied, 510 U.S. 1123 (1994);

  Correa v. Fischer, 982 F.2d 931, 933 (5th Cir. 1993); Salas v. Carpenter, 980 F.2d 299, 305 (5th

  Cir. 1992). If the plaintiff has asserted the violation of a constitutional right, the court must then

  determine whether that right had been clearly established so that a reasonable official in the

  defendant’s situation would have understood that his conduct violated that right. Harlow v.

  Fitzgerald, 457 U.S. 800, 818 (1982); Anderson v. Creighton, 483 U.S. 635, 640 (1987). Even

  where a prison official’s conduct violated a clearly established constitutional right, the prison

  official is still entitled to qualified immunity if his conduct was objectively reasonable under the

  circumstances presented in the case. Zarnow v. City of Wichita Falls, 500 F.3d 401, 408 (5th Cir.

  2007); Jones v. Collins, 132 F.3d 1048, 1052 (5th Cir. 1998).

         As explained above, Plaintiff does not allege a violation of any clearly established

  constitutional rights against Defendants because Plaintiff fails to allege facts that support a

  violation of the Eighth Amendment. There is no need to analyze the second prong of qualified

  immunity, because the lack of a constitutional violation alone entitles Defendants to dismissal of




                                                    11
Case 6:17-cv-00540-JDK-KNM Document 37 Filed 10/17/18 Page 12 of 13 PageID #: 157



  Plaintiff’s claims based upon his qualified immunity. If the Court chooses to analyze the second

  prong, Defendants still retain their qualified immunity because all of Plaintiff’s allegations show

  that Defendants’ actions were objectively reasonable.

         Given that Plaintiff was uncooperative when Defendants Tave and Dingas attempted to

  assist at a cell side visit and would not respond to questions, it was reasonable under the

  circumstances for Tave and Dingas to discontinue treatment.

         Defendants, therefore, are entitled to qualified immunity and all claims against them should

  be dismissed.

  V.     CONCLUSION

         Defendants Gregory E. Dingas, Pamela Pace, and Santanna Denise Tave request that

  Plaintiff’s claims against them be dismissed for lack of subject matter jurisdiction and for failure

  to state a claim upon which relief may be granted. Should the Court decline to grant this motion,

  Defendants respectfully reserve the right to deny allegations against them and reassert their

  defenses in an answer or motion for summary judgement.

                                        Respectfully submitted,

                                        KEN PAXTON
                                        Attorney General of Texas

                                        JEFFREY C. MATEER
                                        First Assistant Attorney General

                                        BRANTLEY STARR
                                        Deputy First Assistant Attorney General

                                        JAMES E. DAVIS
                                        Deputy Attorney General for Civil Litigation

                                        SHANNA E. MOLINARE
                                        Assistant Attorney General
                                        Chief, Law Enforcement Defense Division



                                                  12
Case 6:17-cv-00540-JDK-KNM Document 37 Filed 10/17/18 Page 13 of 13 PageID #: 158



                                       /s/ Alisha J. Jackson
                                       ALISHA J. JACKSON
                                       Assistant Attorney General
                                       State Bar No. 24086542
                                       Law Enforcement Defense Division
                                       P.O. Box 12548, Capitol Station
                                       Austin, Texas 78711
                                       (512) 463-2080 (Phone No.)
                                       (512) 370-9369 (Fax No.)

                                       ATTORNEYS FOR DEFENDANTS
                                       DINGAS, PACE, AND TAVE

                              NOTICE OF ELECTRONIC FILING

         I, Alisha Jackson, Assistant General of Texas, certify that I have electronically submitted

  for filing a true copy of the foregoing Defendants Dingas, Pace, and Tave’s Motion to Dismiss

  in accordance with the Electronic Case Files System of the Eastern District of Texas on October

  17, 2018.

                                                  /s/ Alisha J. Jackson
                                                  ALISHA J. JACKSON
                                                  Assistant Attorney General



                                  CERTIFICATE OF SERVICE

         I, Alisha Jackson, Assistant Attorney General of Texas, certify that a true and correct copy

  of the above and foregoing Defendant Dingas, Pace, and Tave’s Motion to Dismiss was served

  by United States postal service, on October 17, 2018.

  Isreal Hudgins
  TDCJ # 1649033
  Coffield Unit
  2661 FM 2054
  Tennessee Colony, TX 75884
  Plaintiff, pro se
                                                  /s/ Alisha J. Jackson
                                                  ALISHA J. JACKSON
                                                  Assistant Attorney General


                                                 13
